Filed 3/18/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 THE PEOPLE,                         B309273

         Plaintiff and Respondent,   Los Angeles County
                                     Super. Ct. No. BA465424
         v.

 JONATHAN MAURICE
 EDWARDS,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Eleanor J. Hunter, Judge. Affirmed.

     Miriam K. Billington, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Rene Judkiewicz, Deputy Attorney
General, for Plaintiff and Respondent.
                        ____________________
       It does not violate the confrontation clause for a judge to
order trial witnesses to wear masks during the current pandemic.
The Constitution does not require judges to imperil public health.
       A jury convicted Jonathan Maurice Edwards of the
attempted murder of his cellmate Raul Sanchez Aguayo. (Pen.
Code, §§ 664, 187, subd. (a).) The jury found Aguayo suffered
great bodily injury. (§ 12022.7, subd. (a).)
       As was his right, Edwards demanded a speedy trial. Jury
selection began on October 30, 2020. Because of the pandemic,
this was the first trial this trial judge had held in eight months.
The court told jurors, “First and foremost, we want you to feel
comfortable. We want you to feel safe.” Therefore “everybody is
required to wear masks, and that’s at all times.” The jury
delivered its verdict on November 9, 2020.
                                     I
       The judge required everyone in the courtroom, including
witnesses, to wear masks. Edwards argued this order infringed
his constitutional right to confront witnesses. Edwards moved for
an order barring witnesses from testifying through a mask.
       The trial court properly denied Edwards’s motion on
October 29, 2020. The court faced a public health emergency.
Everyone did. At that point, the pandemic had killed over
200,000 Americans. (Centers for Disease Control and Prevention,
COVID Data Tracker  [as of Mar. 14, 2022], archived at
.) The Centers for Disease
Control and Prevention’s Science Brief was recommending
“community use of masks” to reduce the inhalation of respiratory
droplets generated when people cough, sneeze, talk, and breathe.
(Centers for Disease Control and Prevention, Science Brief:




                                2
Community Use of Masks to Control the Spread of SARS-CoV-2
 [as of Mar. 14, 2022],
archived at .) The advice was,
“Wear cloth masks with
           ● “A proper fit over your nose, mouth, and chin to
              prevent leaks[,]
           ● “Multiple layers of tightly woven, breathable fabric[,]
           ● “Nose wire[,]
           ● “Fabric that blocks light when held up to [a] bright
              light source.” (Centers for Disease Control and
              Prevention, Types of Masks and Respirators
               [as of Mar. 14,
              2022], archived at .)
       It is desirable to make jury duty less dangerous to jurors.
The potential danger was not only to jurors, but also to Edwards,
and to everyone else in the courtroom.
       Also vulnerable to danger would be others outside the
courtroom who later encountered these people, and so on, in an
increasing swath of multiplying contacts. A spark in a dry
landscape can cause flames. One cannot say how much will burn.
       A mask covering the nose and mouth undeniably impairs
jurors’ ability to see a witness’s face to a degree. Likewise it is
undeniable that judges must not allow a jury trial to spread a
deadly contagion.
       The words of Thomas Jefferson bear weight. “A strict
observance of the written law is doubtless one of the high duties
of a good citizen, but it is not the highest. The laws of necessity,
of self-preservation, of saving our country when in danger, are of




                                 3
higher obligation. To lose our country by a scrupulous adherence
to the written law, would be to lose the law itself, with life,
liberty, property and all those who are enjoying them with us;
thus absurdly sacrificing the ends to the means.” (quoted in
Brest et al., Processes of Constitutional Decisionmaking: Cases
and Materials (5th ed. 2006) p. 66.)
       Jefferson’s words carry more force where, as here, the court
did strictly observe the written law. “In all criminal
prosecutions, the accused shall enjoy the right . . . to be
confronted with the witnesses against him . . . .” (U.S. Const.,
6th Amend.; see also Cal. Const., art. I, § 15 [right “to be
confronted with the witnesses against the defendant”].)
       According to the constitutional terms, Edwards enjoyed his
right to confront the witnesses against him. He and the jurors
saw and heard those witnesses. Under oath, the witnesses
responded to Edwards’s cross-examination. The jurors saw and
heard the witnesses’ reactions to the confrontation. The masks
covered noses and mouths to minimize disease transmission.
This was scrupulous adherence to the written law during a public
health emergency. The confrontation clause permits a judge to
follow national safety guidelines. (See People v. Lopez (2022) 75
Cal.App.5th 227, 232–236; People v. Alvarez (2022) 75
Cal.App.5th 28, 34–39.)
       Edwards cites pre-pandemic cases about witnesses who
tried to wear disguises while testifying and so forth.
       Several factors distinguish these cases. The trial court in
this case was not trying to hide or obscure identities or the truth.
It was following national safety guidelines and court orders in
response to a deadly and worldwide pandemic. This pandemic
potentially affects everyone. The disease spreads through social




                                 4
contact. This pandemic has been long and unpredictable. As
Edwards concedes, this issue is novel.
      Edwards also cites some federal district court decisions.
Only one is published. The court in United States v. Cohn
(E.D.N.Y. 2020) 481 F.Supp.3d 122, 123 wrote that, “Unless and
until medical research yields a successful vaccine or effective
treatment, practical tools, like wearing masks, maintaining
personal distance and limiting the size, frequency and length of
public gatherings, remain the only viable means to control the
spread of this terrible disease.” This decision is not strong
support for Edwards.
      Edwards says the trial court instead could have ordered
“clear masks” or use of “a face shield with a cloth drape along the
bottom.” Edwards offered no evidence an objective authority
appraised these alternatives to be effective in combatting the
disease’s spread.
                                  II
      Edwards incorrectly argues the finding that he inflicted
great bodily injury on Aguayo lacked substantial evidence.
      For this case, great bodily injury is “a significant or
substantial physical injury.” (Pen. Code, § 12022.7, subd. (f).)
There was sufficient evidence of great bodily injury.
      Evidence showed Edwards headbutted and punched
Aguayo’s face many times. A witness testified Aguayo appeared
to have a broken eye socket, “when it gets fractured, swells up
and pretty much closes the eyelid. [¶] . . . [¶] You have to get hit
very, very hard, usually by—an elbow will do that.”
      There was “a lot of blood and swelling.”




                                 5
       Edwards’s attack left Aguayo unresponsive. “He was
unconscious, and I couldn’t tell if he was breathing or not, and his
eyes were shut.”
       The jury saw photos of Aguayo after the attack. The photos
are in the record. They show Aguayo’s face covered in blood.
       The line between a significant injury and one that is not
can be a fine one. Jurors are the ones to locate that line. (People
v. Cross (2008) 45 Cal.4th 58, 64.) A sufficient “ ‘quantum of
evidence’ ” supported this jury finding. (Ibid.)
                                   III
       Edwards’s third issue is his claim the trial court abused its
discretion by denying his Romero motion to strike his 2016
conviction for attempted robbery. (See People v. Superior Court
(Romero) 13 Cal.4th 497.)
       A trial court’s refusal to strike a prior strike is an abuse of
discretion only in limited circumstances. Examples are where
the trial court was unaware of its discretion to dismiss; where the
court considered impermissible factors; or where the sentencing
norms established by the Three Strikes law produce an arbitrary
or patently absurd result. It is not enough to show reasonable
people might disagree about whether to strike a prior conviction.
There is no abuse of discretion unless the trial court’s decision is
so irrational or arbitrary that no reasonable person could agree
with it. (People v. Brugman (2021) 62 Cal.App.5th 608, 637
(Brugman).)
       The trial court is not required to state reasons for declining
to exercise its discretion to strike a strike. We presume the trial
court has considered all relevant factors in the absence of an
affirmative record to the contrary. When the record is silent as to
the trial court’s reasons for declining to strike a prior strike, we




                                  6
presume the court correctly applied the law. Only in an
extraordinary case—where the relevant factors manifestly
support the striking of a prior conviction and no reasonable
minds could differ—would the failure to strike be an abuse of
discretion. (Brugman, supra, (2021) 62 Cal.App.5th at p. 637.)
       The trial court reasoned that the 2016 conviction was
recent and, since then, Edwards had aggravated his criminal
conduct.
       Edwards’s criminal history started with two misdemeanor
convictions in 2013 for marijuana possession and trespassing.
The next conviction was the 2016 strike for attempted robbery.
(Pen. Code, § 213, subd. (b).) Edwards attacked Aguayo in 2017
and was convicted on November 9, 2020. During the pendency of
this matter, in December 2018, prosecutors charged Edwards
with battery by gassing. (§ 243.9, subd. (a).)
       Edwards’s central argument is the trial court abused its
discretion by summarily dismissing Edwards’s history of mental
disorders while emphasizing he had been restored to competency
for trial. Edwards claims his “documented and lengthy history of
chronic and severe mental disorders, symptoms of which were
evident at the time of his prior and current offenses, take him out
of the spirit of the Three Strikes Law.”
       The trial court denied Edwards’s request to strike his 2016
prior conviction for attempted robbery. The court observed this
conviction was a “relatively recent case, in 2016, certainly recent
compared to the time” when Edwards attacked Aguayo, which
was in 2017. “Also, looking at [Edwards’s] escalating conduct, I
think that this is not the case where the court would exercise its
discretion to strike the prior strike.”




                                 7
       Reasonable people can disagree about whether Edwards’s
record of mental illness would support striking his conviction for
attempted robbery. Under the law, this is not enough. The trial
court was concerned by Edwards’s recent and increasing threat to
public safety. This decision was neither irrational nor arbitrary.
(E.g., Brugman, supra, 62 Cal.App.5th at pp. 638–640.)
                          DISPOSITION
       The judgment is affirmed.



                                           WILEY, J.

We concur:



             STRATTON, Acting P. J.




             HARUTUNIAN, J. *




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 8